Citation Nr: 0418141	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  00-16 700	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin




THE ISSUES

1.  Entitlement to a temporary total rating, pursuant to 38 
C.F.R. § 4.30, for a period of convalescence following a 
February 2000 total left knee arthroplasty.

2.  Entitlement to an increased evaluation for relaxation of 
the collateral ligaments of the left knee, currently 
evaluated as 10 percent disabling. 




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In a statement, dated March 30, 2004, the veteran indicated 
that he wanted to withdraw an earlier request for a hearing 
before a Veterans Laws Judge at the RO.  Thus, his request is 
withdrawn and the Board may proceed with appellate review of 
the veteran's claims.  See 38 C.F.R. § 20.702(e) (2003).  

(The issue of entitlement to an increased evaluation for 
relaxation of the collateral ligaments of the left knee is 
addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  The veteran underwent a total left knee arthroplasty in 
February 2000. 

2.  The total left knee arthroplasty was required because of 
degenerative arthritis, a disability for which service 
connection has not been granted; the service-connected 
ligament disability did not play a role in the process that 
led to the surgery.


CONCLUSION OF LAW

The criteria for the award of a temporary total rating for a 
period of convalescence following a February 2000 total left 
knee arthroplasty have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.30 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Temporary Total Rating Claim

Under applicable criteria, a total disability rating (100 
percent) will be assigned, effective from the date of a 
hospital admission and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge, if the hospital treatment of a 
service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a) (2003).

Service medical records reflect that in May 1955, the veteran 
sustained a sprained left knee while playing softball.  At 
that time, X-rays of the left knee were negative.  The 
veteran had fluid removed from his left knee and was 
discharged.  A November 1955 separation examination report 
reflects that the veteran's lower extremities were normal.  
When examined by VA in March 1956, a diagnosis of relaxation, 
very mild, collateral ligaments of the left knee was recorded 
by the examining physician.  Thereafter, by a March 1956 
rating decision, the RO awarded service connection for 
relaxation of the collateral ligaments of the left knee.

Upon VA evaluation in November 1960, no orthopedic condition 
was noted upon examination.  Upon VA evaluation in April 
1973, the veteran was found to have had some atrophy of the 
left quadriceps, and laxity of the anterior cruciate and 
medial collateral ligaments.  Otherwise, there was no other 
clinical evidence of any left knee pathology.  When examined 
by VA in April 1975, the veteran's left knee was essentially 
negative of any pathology.  X-rays of the left knee, 
performed in April 1975, revealed minimal degenerative 
changes of the left prominent tibia tuberosity on the left.  
At that time, a diagnosis of degenerative joint disease of 
the left knee by X-ray was recorded by the examining 
physician.  In February 2000, the veteran underwent a total 
left knee arthroplasty.  A review of the VA February 2000 VA 
hospitalization report reveals that the veteran had a history 
of chronic left knee pain, and because he had failed 
conservative treatment of his osteoarthritis, he desired an 
elective total knee arthroplasty.  

In opinions, dated in March 2000 and June 2001, the VA 
examiner reported a history with respect to the veteran's 
left knee disability, which is consistent with that reported 
in this decision.  The examiner noted that over the years, 
the veteran showed increasing symptoms in his left knee and 
that he developed degenerative arthritis.  It was the opinion 
of the examiner that the degenerative arthritis process was 
not caused by the service-connected ligament injury; rather, 
it was a process due to normal wear and tear of the knee.  
The examiner opined that the process was not aggravated by or 
accelerated by the service-connected ligament injury.  He 
based his opinion on the fact that there was no indication 
whatsoever at any time that the meniscus, which was the 
primary supporting structure and preventive structure for 
arthritis, had been injured.  Therefore, it was the opinion 
of the VA examiner that the minimal ligament laxity 
disability that was service connected did not cause, 
aggravate or accelerate the degenerative process.  The 
examiner reiterated that his opinion was based on the fact 
that the veteran never showed evidence of a meniscal problem 
from the injury nor did he show evidence of a significant 
physical finding.  

As discussed, an award of benefits under the provisions of 
section 4.30 requires the treatment of a service-connected 
disability.  In this case, the total left knee arthroplasty 
provided in February 2000 was for nonservice-connected 
degenerative arthritis, which has been determined by a VA 
medical professional not to have been caused, aggravated or 
accelerated by the veteran's service-connected left knee 
disability.  Consequently, there is no legal basis for 
providing the benefit the veteran seeks.  Hence, entitlement 
to a temporary total rating for convalescence purposes 
following the February 2000 total left knee arthroplasty must 
be denied.

The Board observes the veteran's contention that there is a 
causal relationship between his service-connected left knee 
disorder and the degenerative arthritis he developed in his 
left knee, which ultimately led to the February 2000 total 
left knee arthroplasty.  However, his opinion is not 
probative on the issue of medical causation.  Lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  He has not 
submitted a medical opinion to support his assertion.

II.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  The Board has considered the final 
regulations that VA issued to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); 
VAOPGCPREC 7-2003.  A discussion of the pertinent VCAA and 
regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in July 2003.  This 
letter apprised the veteran of the provisions under the VCAA 
and the implementing regulations, of the evidence needed to 
substantiate the claim on appeal, and the obligations of VA 
and the veteran with respect to producing that evidence.  The 
letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including such 
things as medical records, employment records, or records 
from Federal agencies.  In addition, in a June 2000 statement 
of the case and July and December 2002 supplemental 
statements of the case, the RO informed the veteran that to 
substantiate his claim of entitlement to a temporary total 
rating, pursuant to 38 C.F.R. § 4.30, for a period of 
convalescence following surgery for a total left knee 
arthroplasty the evidence must demonstrate that his total 
left knee arthroplasty was related to his service-connected 
left knee disability.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, the veteran 
was afforded an opportunity to appear before a Veterans Law 
Judge at a hearing at the RO concerning the issue on appeal.  
However, he withdrew that request.  In addition, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  

In this case, a VA examiner has reviewed the veteran's claims 
file on two separate occasions and has addressed the issue 
before the Board.  Given this development, the Board is 
persuaded that there is no reasonable possibility that 
further development would unearth any additional evidence 
helpful to the veteran's claim of entitlement to a temporary 
total rating, pursuant to 38 C.F.R. § 4.30, for a period of 
convalescence following a February 2000 total left knee 
arthroplasty.


ORDER

A temporary total rating, pursuant to 38 C.F.R. § 4.30, for a 
period of convalescence following a February 2000 total left 
knee arthroplasty is denied.


REMAND

The Board finds that, with regard to the veteran's claim for 
an increased evaluation for his service-connected ligament 
disability, a remand is necessary for the reasons detailed 
below.

As noted in the decision above, the veteran underwent a total 
left knee arthroplasty in February 2000.  Thus, it is unclear 
what, if any, remaining residual disability the veteran 
experiences as a result of his service-connected collateral 
ligament disability.  Therefore, prior to final appellate 
review of the veteran's increased evaluation claim, a VA 
orthopedic examination should be performed to evaluate the 
current level of residuals, if any, which are the result of 
the veteran's service-connected left knee disability. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the current severity of any current 
residuals of the service-connected 
relaxation of the collateral ligaments of 
the left knee.  The examiner, to the 
extent feasible, must document those 
residuals, if any, which remain despite 
the non-service-connected arthritis and 
subsequent arthroplasty.  Any 
instability, additional loss of motion 
due to objective evidence of functional 
loss due to pain on use or due to flare-
ups, etc., and which are the result of 
the service-connected relaxation of the 
collateral ligaments of the left knee, 
should be reported.  If no such residual 
disability is found, either because it 
has resolved or because it was alleviated 
by the arthroplasty, this should be 
clearly stated.  The complete rationale 
for all opinions expressed and 
conclusions reached should be set forth.  
The claims folder must be available to, 
and reviewed by, the examiner.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the rating issue remaining 
on appeal. In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  If the benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



